DETAILED ACTION
              Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.1.	Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because scope of Claim 1 is unclear  and therefore indefinite due to presence of following phrases: 
Claim 1 recites: " using, as a diol component, an ethylene glycol and other diol in combination, and subjecting the diol component and a dimethyl oxalate to an esterification polymerization reaction " ...  " inclusive of the esterification polymerization reaction of a oxalic acid formed from the dimethyl oxalate and the ethylene glycol.. " and "  the other diol is added to a polymerization system at a predetermined temperature"...
	Therefore, it is unclear how "oxalic acid formed from the dimethyl oxalate and the ethylene glycol".  In this respect note that dimethyl oxalate is formed from oxalic acid. In addition Applicant 's Specification (see Example 1) clearly stated that dimethyl oxalate, 
ethylene glycol and catalyst were used to conduct polymerization under normal pressure. It is also unclear what is the scope of term " predeterminate temperature".
	Finally it is noted that diol component comprising ethylene glycol and at least one more diol is subjecting to reaction with dimethyl oxalate, but first required presence of only ethylene glycol to the contrary of phrase: " subjecting the diol component and a dimethyl oxalate to an esterification polymerization reaction".
	At least for reasons above, scope Claim 1 is indefinite.
2.2.	Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: presence of catalyst used for polymerization, processing parameters as temperatures, pressure (in second step of reduced pressure), duration of the process and characteristics of obtained copolyester.
	Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al (WO 2015/098926, published 02/07/2015. Note that US 2017/0002135 will be used in Rejection as English language equivalent – reference of Record)
3.1.	Regarding Applicant's Claims 1 and 2 Yoshikawa disclose process for production of polyoxalate copolymer, comprising steps of polymerization under normal pressure and under reduce pressure (see [0071], [0081]) of dialkyl oxalate , preferably ,dimethyl oxalate with dialcohol selected from group of ethylene glycol, propylene glycol, butane glycol and others, preferably ethylene glycol ( see [0051]). Yoshikawa further discloses that ( see [0058]): " comonomer is contained in a small amount, the recurring unit represented by the above formula (1) is contained in an amount of not less than 90 mol % and, specifically, not less than 95 mol % and, further, that the divalent organic group A is stemming from a single dialcohol. In other words, the polyoxalate of
the present invention may contain ester units other than the oxalic acid diester as well as a plurality of kinds of divalent organic groups A, but is formed on condition that it contains the same recurring unit at a ratio in a range of not less than 90 mol % and, specifically, not less than 95 mol %. If there are contained other ester units and many kinds of divalent organic groups A, then it becomes difficult to attain the crystallization, and the quantity of heat of fusion ∆Hm mentioned above will not be possessed."
	Therefore, Yoshikawa teaches that ethylene glycol should be used in amount of 90 mol% or more and that other divalent organic group A; in other words, other glycols, for example propylene glycol, should be used in amount less than 10 mol%, in order to obtained polyoxalate with ability to crystallize.
3.2.	Therefore, Yoshikawa disclosed same basic process for preparing polyoxalate comprising ethylene glycol in amount of 90 mol% or more and also comprising at least one other glycol, for example, propylene glycol, in amount less than 10 mol%, but silent with respect to introducing this second glycol at " predetermined temperature" – in other words, silent with specific order of introducing glycols to polymerization process.  
3.3.	 However, as established in the art: " any changes in sequence of adding ingredients is prima facie obvious in the absence of new or unexpected results ( see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); 
	Therefore, Yoshikawa renders Applicant's claimed subject matter obvious, until unexpected results to the contrary clearly attributed to order of adding second glycol at specific temperature can be shown by Applicant.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763     


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765